DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on February 07, 2022 is acknowledged. The traversal is on the ground(s) that it is not clear how simply adding an additive to a composition is sufficient to render a second group. This is not found persuasive because considering the additives may be functionalized with end groups [0050], such would react in-situ with the polyamide components engendering mutually exclusive final products.  Moreover, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies).  It is noted that applicants have not submitted evidence or identified such evidence now of record showing the inventions to be obvious variants or clearly admitted on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 07, 2022.
Claim Rejections - 35 USC § 112
Claims 12 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 12 and 22, it is unclear how the semi-crystalline polyamide (A) comprising units derived from hexamethylene diamine [-NH-(CH2)6-NH-] distinguishes over the nylon 6I/6T (B).  In this regard, the semi-crystalline polyamide (A) does not preclude additional units from isophthalic and terephthalic acids.
In claim 15, given the overlap in scope of the particle sizes defining D10 and D50 and those defining D50 and D90, the particle size profile of the sinter powder is indeterminate in scope.
In claim 18, it is unclear how the difference between the TMonset (TM = 180 to 270˚C per claim 16) and the TConset (TC = 120 to 190 ˚C per claim 17) ranges from 15 to 40 K.  In this regard, it is noted that 15 to 40 K corresponds to ~258 to -233 ˚C.
In claim 20, it is unclear how the PA 6/6I6T (A) distinguishes over the nylon 6I//6T (B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0141166 (Rodgers).
Rodgers discloses an additive manufacturing method for producing a 3D part inclusive of selective laser sintering (meets Applicants’ process) comprising a composition containing A) a semicrystalline polyamide derived from lactams and/or aliphatic diamines and dicarboxylic acids such as PA 6 (meets Applicants’ semicrystalline polyamide (A)) and B) an amorphous semi-aromatic polyamide inclusive of PA 6I/6T (meets Applicants’ nylon 6I/6T (B)) (e.g., abstract, [0003], [0069], [0077], [0169], examples, claims). Rodgers discloses 80/20 blends of semicrystalline PA 6 and amorphous PA 6/3T (Examples 1 and 9). 
In essence, Rodgers differs from present claims 12, 14 and 20 in not expressly setting forth a composition, in powder form, comprising nylon 6I/6T as the amorphous polyamide (B).  To the extent Rodgers clearly discloses PA 6I/6T as a viable amorphous polyamide functional alternative to the exemplified PA 6/3T [0077], it would have been within the purview of Rodgers’ inventive disclosure, and obvious to one having ordinary skill in the art, to use PA 6I/6T as functional alternative to the exemplified PA 3/3T of Examples 1 and 9 with the reasonable expectation of success. The selection of a known material based on its suitability for its intended use supports a prima facie case of Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  As to the powder form, it would have been within the purview of one having ordinary skill in the art to use the above-modified polyamide blend comprising PA 6I/6T in powder form for producing 3D parts via the disclosed selective laser sintering process.
As to claim 15, it would have been within the purview of one having ordinary skill in the art to determine the appropriate powder diameter (inclusive of those presently claimed) in accordance with the processing parameters.
As to claims 16-18, considering that Rodger’s above-modified polyamide blend  is similarly-constituted, it would be expected to possess the same melting and crystallization properties. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).



	

As to product-by-process claim 21, Rodgers discloses 3D parts produced from an additive manufacturing method inclusive of selective laser sintering.
As to claim 22, the introductory phrase, "A process for broadening the sintering window" does not serve to patentably distinguish the present claims from Rodger’s disclosure.  This language, in effect, simply states the result of using a nylon 6I/6T in combination with a semi-crystalline polyamide.  Inasmuch as Rodger’s above-modified embodiment similarly utilizes PA 6I/6T, the same sintering window broadening would be expected by one having ordinary skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 12 and 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-24 of copending Application No. 16/321,079 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a similar process for producing a shaped body by selective laser sintering of a SP comprising the same polyamides (A) and (B) further in combination with a polyaryl ether.  Given the presently claimed “comprises” term, the polyaryl ether component is not precluded from the present claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 12 and 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-226 of copending Application No. 16/321,089 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a similar process for producing a shaped body by selective laser sintering of a SP comprising the same polyamides (A) and (B) further in combination with a reinforcing agent.  Given the presently claimed “comprises” term, the reinforcing agent component is not precluded from the present claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 12 and 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-28 of copending Application No. 16/652,444 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a similar process for producing a shaped body by selective laser sintering of a SP embracing the same polyamides (A) per claims 19 and (B) per claim 20 further in combination with an infrared reflector.  Given the presently claimed “comprises” term, the infrared reflector component is not precluded from the present claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765